NO. 12-15-00025-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF THE                                      §    APPEAL FROM THE 392ND
MARRIAGE OF LESLIE SUE FLOYD
AND BRADLEY DEAN CODY AND IN                              §    JUDICIAL DISTRICT COURT
THE INTEREST OF BILLY DEAN
CODY, A CHILD                                             §    HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion complies with the
requirements of the rules of appellate procedure for voluntary dismissal of a civil case. See TEX.
R. APP. P. 42.1(a)(1). Accordingly, Appellant’s motion to dismiss is granted, and the appeal is
dismissed. See id.
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 27, 2015


                                         NO. 12-15-00025-CV


                      IN THE MATTER OF THE MARRIAGE OF
                  LESLIE SUE FLOYD AND BRADLEY DEAN CODY
               AND IN THE INTEREST OF BILLY DEAN CODY, A CHILD


                                Appeal from the 392nd District Court
                      of Henderson County, Texas (Tr.Ct.No. 2014B-0692)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.